Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 4/7/2021 has been entered.  In light of Applicant’s amendment and arguments, Examiner has decided to withdrawn the previous Non-Final Office Action and submit the one contained herein.

Claim Objections
Claim 6 is objected to because of the following informalities: in claim 6, line 4, the phrase “between a speed setpoint and between” should be changed to “between a speed setpoint and”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 6-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas/mathematical calculations without significantly more. The claim(s) recite(s) a control system having inputs that receive incoming signals, and outputs with outgoing signals.  As drafted, under its broadest reasonable 
This judicial exception is not integrated into a practical application because only a loose association with a rotary compressor/engine is made which association is recited in high-level generality that begins with a performance input receiving a measure signal indicating performance of the rotary compressor and ends with an output providing for a control signal to a power control input.  In effect, claim 1 details a signal processing exercise with no end result.  Nothing meaningfully happens in the claims between this signal and the rotary compressor/engine beyond this loose association without any significant practical effect.


Claim Rejections - 35 USC § 112
Claims 1-3 and 6-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 1, Applicant fails to show possession of the claimed invention by omitting essential detail needed to understand what the invention is and how it works.  Applicant’s first control output that 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 and 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant omits essential detail needed to understand what the invention is and how it works.  Applicant’s first control output that provides a first control signal as a function of the first measure signal fails to adequately convey how the first control output determines the first control signal, making the limitation indefinite and generic.  Further, in claim 1, a second control output is present to provide a second control signal as a function of another measure signal.  In these cases, this indefinite 
With regard to claim 3, “the P term” and “the I term” are indefinite.  Since the “D” in “PID” is not used, it does not appear the controller is a “PID” controller, so it is not clear what type of controller is being used.  The “P” and “I” terms are merely terms and have no functional ability or utility.  For the purpose of examination, “the P term” and “the I term” will be interpreted as “the P portion” and “the I portion”.  Additionally, each of “the P term”, and “the I term” lack antecedent basis.  
With regard to claim 8, Examiner notes that it depends upon withdrawn claim 5 which requires correction.  Further, in claim 8, a load controller is supposed to determine a load demand based upon “the performance error signal”.  Examiner notes that the details regarding this determination are nowhere found in the specification and therefore “a load controller arranged to determine a load demand based on the performance error signal” is unclear/indefinite.  Since neither the claim nor the 
With regard to claim 8, Examiner notes that it too is dependent upon claim 7 which depends upon claim 5 which is a withdrawn claim that needs correction.  Further, the limitation “a converter arranged to determine a speed setpoint based on the load demand” is unclear/indefinite because no details are presented on how the underlying load demand is acquired.  Since neither the claim nor the specification discloses an algorithm for performing the claimed specific function determining the speed setpoint, the limitation is indefinite (see MPEP 2181(II)(B)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rutshtein (US 3,979,655) in view of Bench (US 4,734,628).
Claim 1:  Rutshtein discloses a control system (Figs. 1 and 3) for a rotary compressor driven by a rotary engine, comprising a first performance input (note 111/132) arranged to receive a first measure signal indicating performance of the rotary compressor, a speed input (111) arranged to receive a second measure signal indicating rotation of said rotary compressor or said rotary engine, and a first control 
Rutshtein is not explcit about calculating a performance error as a difference between a performance setpoint and a measure signal which would necessarily include speed errors that could help prompt corrective action in order to match compressor speed output with a desired speed input.  Bench teaches a compressor arrangement in which calculates a performance error (“error means for establishing the error between said requested speed indication and said calculated compressor speed”) between a performance setpoint (“requested speed indication”) and a measure signal (“feedback signals” in order to adjust the speed of the compressor (see col. 1, lines 60-68).  It would have been obvious before the effective filing date of the invention to calculate a performance error as taught by Bench into the apparatus of Rutshtein in order to improve compressor speed accuracy which data can be used to calculate other characteristics such as power, etc..
Claim 11:  Rutshtein and Bench teach the previous limitations.  Rutshtein further discloses that the first performance input (117) and/or the second performance input is/are configured to receive a measure signal indicating suction pressure (pressure differential from the line into 117 from the compressor; Rutshtein Column 5, Line 66 to Column 6, Line 6) of the rotary compressor (101).
is arranged to receive a measure signal (pressure differential from the line into 117 from the compressor) indicating suction pressure (pressure differential; Rutshtein Column 5, Line 66 to Column 6, Line 6) of the rotary compressor (Rutshtein 101).
Claim 12:  Rutshtein and Bench teach the previous limitations.  Rutshtein further discloses a rotary compressor (101) comprising an inlet and an outlet (Fig. 1), wherein the inlet is arranged to receive a gas mixture (see col. 2, lines 45-47); a rotary engine (103) driving the rotary compressor; and a control system according to claim 1 (see previous claim 1 rejection).  While Rutshtein does not explicitly teach a synthesis plant, such omission is immaterial as the structural disclosure of Rutshtein would be suitable in this intended context since a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Ex parte Masham, 2 USPQ2d 1647; MPEP 2114(II)
Claim 13:  Rutshtein and Bench teach the previous limitations.  Rutshtein teaches the limitations of claims 12.  Rutshtein further discloses that the rotary engine (103) is a steam turbine (as Rutshtein 103 is described as a steam turbine).
s 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rutshtein (US 3,979,655) in view of Bench (US 4,734,628) and in view of Wickert (US2008/0264061).
Claim 14:  Rutshtein and Bench teach the previous limitations.  Rutshtein does not teach a reformer upstream the rotary compressor, wherein the reformer comprises an outlet fluidly connected to the inlet of the rotary compressor.  However, Wickert describes a fluid compression system using a reformer (202) upstream the rotary compressor (212), wherein the reformer comprises an outlet (into 208; Paragraph 0013) fluidly connected to (via 208) the inlet (242) of the rotary compressor (212).  It would have been obvious to one of ordinary skill in the art at the time of invention to use Wickert’s filter into the apparatus of Rutshtein to prevent overly large particles from entering the compressor and causing damage (see paragraph 13).

Response to Arguments
Applicant's arguments filed 04/01/2021 have been fully considered but they are not persuasive.  Examiner believes that in relation to the 112a/b rejections, Applicant should detail some kind of algorithm, function, or equation which can be used by the respective outputs to convert the respective measure signals into control outputs.  While While software subroutines may participate in signal processing and output generation, Examiner is disappointed that algorithms, functions, or equations have not been provided and requests any algorithms, functions, or equations which can be used by the respective outputs.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746